DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
In response to communications filed on 03 May 2021, claims 1-20 are presently pending in the application, of which, claims 1, 13 and 20 are presented in independent form. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings, filed 03 May 2021, have been reviewed and accepted by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,997,227 (known hereinafter as ‘227). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claim can be met by an obvious variation of the claims in ’227.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Hodge, Vanessa, et al (U.S. 8,577,910 and known hereinafter as Hodge) in view of Das, Subrata (U.S. 2016/017050) and in further view of Gill, Susan (U.S. 7,853,551 and known hereinafter as Gill).

As per claim 1, Hodge teaches a computer-implemented method for processing a natural language query, the method comprising: 
obtaining a natural language query originated by a user (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-24, discloses the user enters a query in a natural language (e.g. in Greek or Portuguese).); 
parsing the natural language query to obtain a query term (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-24, which discloses a plurality of terms are detected, where a term can include multiple words. The Examiner notes that parsing is an inherent feature of processing a query, and more specifically, the step of parsing is a required feature in order to determine the plurality of terms.); 
identifying a grid range in a data table as relevant to the query term (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-55, discloses identifying a spectrum (e.g. range) of terms that are relevant to the plurality of query terms.); and 
translating the logic operation into a formula executable on the data in the data table (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.);
applying the formula to the data in the data table to generate the result in response to the natural language query (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.). 
Although Hodge discloses natural language query, it does not explicitly disclose preparing a table summary by extracting a plurality of characteristics from the grid range in the data table; determining a logic operation to apply on the plurality of characteristics to derive a result corresponding to the query term; and , wherein translating the logic operation into the formula comprises: selecting a formula build operation from a plurality of formula build operations based on the logical operation, wherein the formula build operation corresponds to a type of formula; and executing the formula build operation to generate the formula based on the table summary and the logic operation.
Das discloses preparing a table summary by extracting a plurality of characteristics from the grid range in the data table (e.g. Das, see paragraph [0061], which discloses accessing structured and unstructured data sources, where the data, content, and locations are modeled in two related tables with attributes.); 
determining a logic operation to apply on the plurality of characteristics to derive a result corresponding to the query term (e.g. Das, see Figure 5, which discloses the logical operation ‘Select” and a plurality of characteristics that must be included in the result table based on the Where clause.), 
wherein translating the logic operation into the formula comprises:
selecting a formula build operation from a plurality of formula build operations based on the logical operation (e.g. Das, see paragraph [0068], which discloses using natural language query in conjunction with database schema definitions that includes tables and columns, which allows the system to build SELECT clauses set. The Examiner notes the build operation occurs in the query planning module, in which the module has the ability to formulate, based on selecting schema definitions and tables and columns to perform the build operation that includes the SELECT clauses.), wherein the formula build operation corresponds to a type of formula (e.g. Das, see paragraph [0063], which discloses implementing an SQL SELECT formula to build an SQL logical operation such as SELECT Captial FROM state, as illustration of a build operation.); and
executing the formula build operation to generate the formula based on the table summary and the logic operation (e.g. Das, see paragraphs [0067-0069; and [0071-0073], which discloses an execution agent that execute the query based on the query plan generated by the user. For example, see paragraph [0068], which discloses query plan composed of subqueries to be executed at distributed sites where data resides. See further paragraph [0083] which discloses once a natural language query is translated into its equivalent SQL query, we automatically decompose the output SQL query into a query plan composed of subqueries to be executed at distributed sites where data resides.).
Hodges is directed to selecting relevant languages for query. Das is directed to distributed analytical search utilizing semantic analysis of natural language. Both are analogous art because they utilize natural language query and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hodges with the teachings of Das to include the claimed features with the motivation to improve the natural language query process.
The modified teachings of Hodges with Das do not explicitly disclose responsive to receiving negative feedback to the result, preparing a new table summary or determining a new logical operation based on the query term.
Gill discloses responsive to receiving negative feedback to the result, automatically processing the negative feedback and preparing a new table summary or determining a new logical operation based on the query term (e.g. Gill, see column 5, lines 5-25, which discloses one embodiment uses negative feedback critique, framed within the natural language system of the subject invention and then maps conflicting data and prioritizes as a directed graph.);
determining an alternative interpretation of the natural language query based on at least one of the new table summary or the new logic operation (e.g. Gill, see column 5, lines 25-55, which discloses the knowledge processor generates a natural language evaluation questions based on the input received from users, and implements alternative evaluation strategies.); and 
generating an alternative result based on the alternative interpretation (e.g. Gill, see Figure 2 and column 8, lines 1-65, which discloses comprehending natural language prompts and provides alternatives to input language data, where the user interacts with a pull down menu or other device on which question boxes are checked.).
Hodges is directed to selecting relevant languages for query. Das is directed to distributed analytical search utilizing semantic analysis of natural language. Gill is directed to natural language knowledge processor using trace or other cognitive process models. All are analogous art because they manipulate query terms and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hodges with the teachings of Das and with the further teachings of Gill to include the claimed features with the motivation to improve the natural language query process.

As per claim 2, the modified teachings of Hodges with Das and Gill teaches the method of claim 1, wherein the natural language query is submitted by the user via a user interface at a client device (e.g. Hodge, see Figure 4, which illustrates a web interface that includes the ability to receive a search query from a user’s computer.). 

As per claim 3, the modified teachings of Hodges with Das and Gill teaches the method of claim 2, wherein the natural language query is manually or vocally entered by the user (e.g. Hodge, see Figure 4, which illustrates a web interface that includes the ability to receive a search query from a user’s computer.). 

As per claim 4, the modified teachings of Hodges with Das and Gill teaches the method of claim 1, wherein the natural language query is received at a server from a client device via a hypertext transfer protocol (HTTP) post request (e.g. Hodge, see Figure 4, which illustrates a web interface that includes the ability to receive a search query from a user’s computer. The Examiner notes the user of a web interface inherently includes the use of HTTP requests.).

As per claim 5, the modified teachings of Hodges with Das and Gill teaches the method of claim 1, wherein the natural language query is originated in a first language and is then translated into a second language (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.). 

As per claim 6, the modified teachings of Hodges with Das and Gill teaches the method of claim 1, wherein the identifying a grid range is performed at a client device when the data table is stored at the client device (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-55, discloses identifying a spectrum (e.g. range) of terms that are relevant to the plurality of query terms.); and 
the identifying a grid range is performed at a server after receiving the natural language query at the server when the data table is stored at the server (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-55, discloses identifying a spectrum (e.g. range) of terms that are relevant to the plurality of query terms.). 

As per claim 7, the modified teachings of Hodges with Das and Gill teaches the method of claim 1, wherein the data table includes any data table stored at a client device, a remote server, or a cloud (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-55, discloses identifying a spectrum (e.g. range) of terms that are relevant to the plurality of query terms.). 

As per claim 8, the modified teachings of Hodges with Das and Gill teaches the method of claim 1, wherein the plurality of characteristics include any of dimensions, dimension filters and metrics (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-55, discloses identifying a spectrum (e.g. range) of terms that are relevant to the plurality of query terms.). 

As per claim 9, the modified teachings of Hodges with Das and Gill teaches the method of claim 1, wherein the result is presented to the user via a visualization format including any of an answer statement, a chart, or a data plot (e.g. Hodge, see Figures 1B and 2, include a visual media search results.). 

As per claim 10, the modified teachings of Hodges with Das and Gill teaches the method of claim 1, further comprising: 
storing the formula associated with the natural language query or the query term when the user feedback is positive (e.g. Hodge, see column 5, lines 13-55, where the user search histories may be stored when the user provides feedback.). 

As per claim 11, the modified teachings of Hodges with Das teaches the method of claim 10, further comprising: 
selecting a formula build operation from a plurality of formula build operations based on logic operations, wherein the formula build operation corresponds to a type of formula (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.); and 
executing the formula build operation to generate the formula based on the table summary and the logic operation (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.).

As per claim 12, the modified teachings of Hodges with Das and Gill teaches the method of claim 1, wherein the result is translated into a respective language when the natural language query is received in the respective language from the user (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.). 

As per claim 13, Hodge teaches a system for processing a natural language query, the system comprising: 
a communication interface configured to: 
receive a parse request including a natural language query from a client device (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-24, which discloses a plurality of terms are detected, where a term can include multiple words. The Examiner notes that parsing is an inherent feature of processing a query, and more specifically, the step of parsing is a required feature in order to determine the plurality of terms.), and send a response including a formula calculating a result to the natural language query to the client device (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-24, discloses the user enters a query in a natural language (e.g. in Greek or Portuguese).); 
a table detection module configured to generate a table summary (e.g. Hodge, see Figures 1B and 2, and column 5, line 44 to column 6, line 52, which discloses a list of common terms that match the results based on relevancy of the terms.) including a plurality of data entities from one or more data tables identified as relevant to the natural language query (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-55, discloses identifying a spectrum (e.g. range) of terms that are relevant to the plurality of query terms.); and 
a query interpretation module configured to: 
translate the logic operation into a formula executable on the data table (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.). 
Although Hodge discloses natural language query, it does not explicitly disclose preparing a table summary by extracting a plurality of characteristics from the grid range in the data table; determining a logic operation to apply on the plurality of characteristics to derive a result corresponding to the query term; and , wherein translating the logic operation into the formula comprises: selecting a formula build operation from a plurality of formula build operations based on the logical operation, wherein the formula build operation corresponds to a type of formula; and executing the formula build operation to generate the formula based on the table summary and the logic operation.
Das discloses preparing a table summary by extracting a plurality of characteristics from the grid range in the data table (e.g. Das, see paragraph [0061], which discloses accessing structured and unstructured data sources, where the data, content, and locations are modeled in two related tables with attributes.); 
determining a logic operation to apply on the plurality of characteristics to derive a result corresponding to the query term (e.g. Das, see Figure 5, which discloses the logical operation ‘Select” and a plurality of characteristics that must be included in the result table based on the Where clause.), 
wherein translating the logic operation into the formula comprises:
selecting a formula build operation from a plurality of formula build operations based on the logical operation (e.g. Das, see paragraph [0068], which discloses using natural language query in conjunction with database schema definitions that includes tables and columns, which allows the system to build SELECT clauses set. The Examiner notes the build operation occurs in the query planning module, in which the module has the ability to formulate, based on selecting schema definitions and tables and columns to perform the build operation that includes the SELECT clauses.), wherein the formula build operation corresponds to a type of formula (e.g. Das, see paragraph [0063], which discloses implementing an SQL SELECT formula to build an SQL logical operation such as SELECT Captial FROM state, as illustration of a build operation.); and
executing the formula build operation to generate the formula based on the table summary and the logic operation (e.g. Das, see paragraphs [0067-0069; and [0071-0073], which discloses an execution agent that execute the query based on the query plan generated by the user. For example, see paragraph [0068], which discloses query plan composed of subqueries to be executed at distributed sites where data resides. See further paragraph [0083] which discloses once a natural language query is translated into its equivalent SQL query, we automatically decompose the output SQL query into a query plan composed of subqueries to be executed at distributed sites where data resides.).
Hodges is directed to selecting relevant languages for query. Das is directed to distributed analytical search utilizing semantic analysis of natural language. Both are analogous art because they utilize natural language query and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hodges with the teachings of Das to include the claimed features with the motivation to improve the natural language query process.
The modified teachings of Hodges with Das do not explicitly disclose responsive to receiving negative feedback to the result, preparing a new table summary or determining a new logical operation based on the query term.
Gill discloses responsive to receiving negative feedback to the result, automatically processing the negative feedback and preparing a new table summary or determining a new logical operation based on the query term (e.g. Gill, see column 5, lines 5-25, which discloses one embodiment uses negative feedback critique, framed within the natural language system of the subject invention and then maps conflicting data and prioritizes as a directed graph.);
determining an alternative interpretation of the natural language query based on at least one of the new table summary or the new logic operation (e.g. Gill, see column 5, lines 25-55, which discloses the knowledge processor generates a natural language evaluation questions based on the input received from users, and implements alternative evaluation strategies.); and 
generating an alternative result based on the alternative interpretation (e.g. Gill, see Figure 2 and column 8, lines 1-65, which discloses comprehending natural language prompts and provides alternatives to input language data, where the user interacts with a pull down menu or other device on which question boxes are checked.).
Hodges is directed to selecting relevant languages for query. Das is directed to distributed analytical search utilizing semantic analysis of natural language. Gill is directed to natural language knowledge processor using trace or other cognitive process models. All are analogous art because they manipulate query terms and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hodges with the teachings of Das and with the further teachings of Gill to include the claimed features with the motivation to improve the natural language query process.

As per claim 14, the modified teachings of Hodges with Das and Gill teaches the system of claim 13, wherein the parse request further includes a grid range from a data table (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.). 

As per claim 15, the modified teachings of Hodges with Das and Gill teaches the system of claim 13, further comprising: generate a structured database query based on the natural language query (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.). 

As per claim 16, the modified teachings of Hodges with Das and Gill teaches the system of claim 13, further comprising: 
extract the plurality of data entities from the table summary (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-55, discloses identifying a spectrum (e.g. range) of terms that are relevant to the plurality of query terms.); and 
provide the plurality of data entities in a table format to the query interpretation module (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-55, discloses identifying a spectrum (e.g. range) of terms that are relevant to the plurality of query terms.). 

As per claim 17, the modified teachings of Hodges with Das and Gill teaches the system of claim 16, wherein to translate the logic operation into the formula, the processor is further configured to:
selecting a formula build operation from a plurality of formula build operations based on logic operations, wherein the formula build operation corresponds to a type of formula (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.); and 
executing the formula build operation to generate the formula based on the table summary and the logic operation (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.).

As per claim 18, the modified teachings of Hodges with Das and Gill teaches the system of claim 13, further comprising: 
an answer panel at a client device, wherein the answer panel include a user interface for a user to input the natural language query manually or vocally (e.g. Hodge, see Figure 4, which illustrates a web interface that includes the ability to receive a search query from a user’s computer.). 

As per claim 19, the modified teachings of Hodges with Das and Gill teaches the system of claim 13, wherein the processor is further to calculate a result in response to the natural language query based on the formula and the data table (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.). 

As per claim 20, Hodge teaches a computer-readable non-transitory storage medium storing processor-executable instructions for a processor, the instructions comprises:
obtain a natural language query originated by a user (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-24, discloses the user enters a query in a natural language (e.g. in Greek or Portuguese).); 
parse the natural language query to obtain a query term (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-24, which discloses a plurality of terms are detected, where a term can include multiple words. The Examiner notes that parsing is an inherent feature of processing a query, and more specifically, the step of parsing is a required feature in order to determine the plurality of terms.);
identify a grid range in a data table as relevant to the query term (e.g. Hodge, see Figures 1B and 2, and column 5, lines 13-55, discloses identifying a spectrum (e.g. range) of terms that are relevant to the plurality of query terms.); and 
translate the logic operation into a formula executable on the data table (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.), 
wherein the formula that is applied to the data table generates a result in response to the natural language query (e.g. Hodges, see column 13, lines 22-45, which discloses the language selector process selects a language to translate a query into.).
Although Hodge discloses natural language query, it does not explicitly disclose preparing a table summary by extracting a plurality of characteristics from the grid range in the data table; determining a logic operation to apply on the plurality of characteristics to derive a result corresponding to the query term; and , wherein translating the logic operation into the formula comprises: selecting a formula build operation from a plurality of formula build operations based on the logical operation, wherein the formula build operation corresponds to a type of formula; and executing the formula build operation to generate the formula based on the table summary and the logic operation.
Das discloses preparing a table summary by extracting a plurality of characteristics from the grid range in the data table (e.g. Das, see paragraph [0061], which discloses accessing structured and unstructured data sources, where the data, content, and locations are modeled in two related tables with attributes.); 
determining a logic operation to apply on the plurality of characteristics to derive a result corresponding to the query term (e.g. Das, see Figure 5, which discloses the logical operation ‘Select” and a plurality of characteristics that must be included in the result table based on the Where clause.), 
wherein translating the logic operation into the formula comprises:
selecting a formula build operation from a plurality of formula build operations based on the logical operation (e.g. Das, see paragraph [0068], which discloses using natural language query in conjunction with database schema definitions that includes tables and columns, which allows the system to build SELECT clauses set. The Examiner notes the build operation occurs in the query planning module, in which the module has the ability to formulate, based on selecting schema definitions and tables and columns to perform the build operation that includes the SELECT clauses.), wherein the formula build operation corresponds to a type of formula (e.g. Das, see paragraph [0063], which discloses implementing an SQL SELECT formula to build an SQL logical operation such as SELECT Captial FROM state, as illustration of a build operation.); and
executing the formula build operation to generate the formula based on the table summary and the logic operation (e.g. Das, see paragraphs [0067-0069; and [0071-0073], which discloses an execution agent that execute the query based on the query plan generated by the user. For example, see paragraph [0068], which discloses query plan composed of subqueries to be executed at distributed sites where data resides. See further paragraph [0083] which discloses once a natural language query is translated into its equivalent SQL query, we automatically decompose the output SQL query into a query plan composed of subqueries to be executed at distributed sites where data resides.).
Hodges is directed to selecting relevant languages for query. Das is directed to distributed analytical search utilizing semantic analysis of natural language. Both are analogous art because they utilize natural language query and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hodges with the teachings of Das to include the claimed features with the motivation to improve the natural language query process.
The modified teachings of Hodges with Das do not explicitly disclose responsive to receiving negative feedback to the result, preparing a new table summary or determining a new logical operation based on the query term.
Gill discloses responsive to receiving negative feedback to the result, automatically processing the negative feedback and preparing a new table summary or determining a new logical operation based on the query term (e.g. Gill, see column 5, lines 5-25, which discloses one embodiment uses negative feedback critique, framed within the natural language system of the subject invention and then maps conflicting data and prioritizes as a directed graph.);
determining an alternative interpretation of the natural language query based on at least one of the new table summary or the new logic operation (e.g. Gill, see column 5, lines 25-55, which discloses the knowledge processor generates a natural language evaluation questions based on the input received from users, and implements alternative evaluation strategies.); and 
generating an alternative result based on the alternative interpretation (e.g. Gill, see Figure 2 and column 8, lines 1-65, which discloses comprehending natural language prompts and provides alternatives to input language data, where the user interacts with a pull down menu or other device on which question boxes are checked.).
Hodges is directed to selecting relevant languages for query. Das is directed to distributed analytical search utilizing semantic analysis of natural language. Gill is directed to natural language knowledge processor using trace or other cognitive process models. All are analogous art because they manipulate query terms and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Hodges with the teachings of Das and with the further teachings of Gill to include the claimed features with the motivation to improve the natural language query process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 28, 2022